Citation Nr: 0200697	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  99-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation higher than 10 percent 
from July 21, 1993, to March 8, 1994, for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that established service connection for PTSD.  The 
veteran filed what the Board construes to be a timely notice 
of disagreement on March 8, 1994, regarding the 10 percent 
evaluation assigned from July 21, 1992.  This appeal was 
ultimately perfected by an August 1996 letter from the 
veteran, which followed a July 1996 statement of the case 
issued by the RO.

In an August 1998 decision the New York, New York RO 
increased the disability evaluation assigned for the 
veteran's PTSD to 100 percent effective March 8, 1994.  
During the course of this appeal, the veteran's claims folder 
was transferred to the RO in Newark, New Jersey.

A hearing was held at the RO in October 1999, and before the 
undersigned Board Member in October 2001.  During this latter 
hearing, the veteran's representative has argued that the 
March 1993 rating decision was clearly and unmistakably 
erroneous, by failing to award the veteran a total rating for 
his service-connected PTSD.  The Board has determined, 
however, that since the March 1993 rating decision was itself 
appealed, it therefore did not become "final" for purposes 
of determining clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105 (2001) (a claim of CUE refers to an error made in a 
final rating decision).  Thus, the question of review of a 
CUE claim, concerning the propriety of the initial disability 
evaluation assigned following the grant of service connection 
for PTSD, is not involved in the disposition of this appeal.

Finally, the Board notes that this claim has been most 
recently (i.e. since the August 1998 decision) developed as 
one for an effective date earlier than March 8, 1994, for the 
assignment of the 100 percent disability evaluation for PTSD.  
Essentially, the RO treated a statement received on March 8, 
1994, as a claim for an increased evaluation for PTSD, and 
when ultimately granted - as 100 percent disabling - this 
date was assigned as the effective date; prior to the grant 
of the 100 percent rating, this issue was characterized as in 
increased rating claim.  In any event, as noted, this March 
1994 statement has been accepted as a notice of disagreement 
with a March 1993 rating action which established service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  As the claim for service connection was received 
on July 21, 1992, the issue in appellate status is as listed 
above.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Consideration of the claim as characterized above does not 
prejudice the veteran as such was, essentially, considered by 
the RO during the course of the appeal, including when the 
earlier effective date issue was considered, i.e., 
consideration of the level of disability shown during the 
1992-94 time period was necessary in deciding the earlier 
effective date issue (see, for e.g., supplemental statements 
of the case dated in October 1999 and December 2000).  
Bernard v. Brown, 4 Vet. App. 384 (1993) 


FINDING OF FACT

The evidence of record demonstrates that from July 21, 1992, 
to March 8, 1994, the veteran's service-connected PTSD was 
primarily manifested by mild depression and anxiety, and was 
productive of mild to moderate social and industrial 
impairment.


CONCLUSION OF LAW

As the initial 10 percent evaluation assigned from July 21, 
1992, to March 8, 1994, for the veteran's service-connected 
PTSD was proper, the criteria for a higher evaluation during 
this period are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was established for PTSD by the currently 
appealed March 1993 decision.  This decision was based on a 
review of the veteran's service medical records which reflect 
that he was hospitalized in August 1967 for a situational 
reaction, and on a review of a February 1993 VA examination 
report, discussed below.  Based on this report, a 10 percent 
evaluation was assigned for this disorder, effective July 21, 
1992.  As detailed above, the veteran perfected an appeal 
with respect to the disability evaluation assigned. 

The relevant evidence of record pertaining to the evaluation 
of the service-connected PTSD includes VA examination reports 
and an outpatient treatment records, private medical records, 
and the veteran's testimony given during the October 1999 RO 
hearing and October 2001 Board hearing.  

The February 1993 examination report reflects that the 
veteran reported having received no treatment for his nerves 
since service, that his last "regular" job was as a 
photographer eight years ago, and that he has worked 
occasionally for a particular company for three years, the 
last time being a year and a half ago.  The veteran also 
admitted that he has been working part-time putting up stock 
in a graphics store, and that he has been on welfare for 
about a year.  The veteran related that he had no children 
and had never married, and that he spends his spare time 
writing and does see his friends.  

During the examination, the veteran also related that he has 
intermittent feelings of nervousness, and that about one day 
a year feels much more anxious, and that such episodes 
include nervousness, depression, and feelings of having no 
self-esteem.  He noted that his depression is visible to 
others, and that he has crying spells.  Further, he stated 
that he thinks that people talk behind his back, and that he 
had a vision ten to fifteen years ago, but not since then.  
He related that he dreamt of dead people in Vietnam a month 
ago.

The veteran also complained that for the past year he had not 
been feeling well, could not keep a job, and that he gets 
"touchy."  Further, he noted that he gets depressed.  

Objective findings included that the veteran was generally 
alert and cooperative, and polite, and appeared calm although 
admitted to being very tense during the interview.  His 
speech was logical, coherent, and succinct, and he was 
generally somber and appeared mildly depressed.  The examiner 
also noted that the veteran appeared to be of above average 
intellect and indicated that no hypomanic episodes were 
elicited.  

As a result of this examination, which included a few 
diagnostic tests, the veteran was diagnosed with PTSD.  The 
examiner commented that while the veteran does suffer from 
anxiety and depression, a PTSD diagnosis was more accurate.  
He noted that the veteran was hospitalized in service for an 
explosive outburst, and that the absence of the claims folder 
made an assessment more difficult.  The examiner pointed out 
that the veteran has trouble holding a job, but would become 
more employable if he sought psychiatric treatment that 
proved beneficial.  The examiner characterized the veteran's 
psychiatric incapacity as mild to moderate.  

VA outpatient treatment records reflect that the veteran was 
seen at the PTSD clinic intermittently from November 1994 to 
January 1995, and expressed an interest in the VA vocational 
rehabilitation program.  During this time, the veteran 
presented with various complaints, including depression and 
sleep difficulty.  

Another VA examination was accomplished in May 1996, the 
report of which indicates that the veteran was alert, well-
developed, well-nourished, and normally proportioned.  The 
veteran related that sees dead bodies, continues to have bad 
dreams, and hears voices.  The 1967 hospital admission was 
noted by the examiner.  Objectively, the veteran was oriented 
and had good recollection.  As a result of this examination, 
he was diagnosed with amotivational syndrome, PTSD by 
history, and a Global Assessment of Functioning Scale (GAF 
Scale) of 70 was indicated.  

Records from Steven R. Miller, Ph. D., L.P., a forensic 
clinical psychologist, reflect that the veteran has been 
treated by his office since April 1996.  In a September 1997 
evaluation report, Dr. Miller noted that the veteran has a 
history of a rather severe PTSD and continues to reexperience 
things he witnessed while in Vietnam in the following ways: 
recurrent and intrusive recollections; distressing dreams; 
and physiological reactivity.  Dr. Miller also noted that the 
veteran avoids people and places, feels detached, has a 
restricted range of affect, is irritable, and has an 
exaggerated startle response, among other things.  He noted 
that the veteran has had difficulty working "over the 
years."  

Dr. Miller noted the 1967 hospital admission and the finding 
made on examination in February 1993.  He disagreed with the 
previous diagnosis of a personality disorder; significantly, 
he did not express disagreement with the February 1993 
report.  In any event, as a result of this September 1997 
evaluation, the veteran was diagnosed with chronic PTSD by 
history.  A GAF score of between 50 and 60 was indicated.  
Dr. Miller noted that the veteran's ability to maintain 
effective or favorable relationships with people was 
considerably impaired due to this disorder, and that he 
demonstrated considerable industrial impairment as he is 
unable to work due to his emotional problems.  His prognosis 
was guarded, although poor with respect to returning to 
gainful employment.  

A VA examination was also accomplished in September 1997.  
Objectively, the veteran was alert, oriented, mesophoric, 
cooperative, and did not have motor agitation or retardation.  
His affect was normal, he was euthymic, and he had no 
suicidal or homicidal ideations; he had no psychotic 
symptoms.  As a result of this examination, the veteran was 
diagnosed with PTSD, with moderate to severe psychosocial 
stressors, and a GAF score of 70 to 75 was indicated.   

A VA examination was accomplished in early August 1998, the 
report of which indicates that PTSD was again diagnosed and a 
GAF score of 40 indicated.  The examiner pointed out that the 
veteran suffers from severe psychiatric incapacity, has low 
self-esteem, and has a tendency to be paranoid, among other 
things.  The examiner stated that the veteran was unable to 
work at that time. 

As noted above, in August 1998, the RO increased this 
evaluation to 100 percent effective March 8, 1994.  

During the October 1999 RO hearing, the veteran testified 
that he had not worked full time since 1991 at which time he 
stopped to deal with his PTSD issues, among other things.  He 
testified that he was first treated by VA in 1992 (in New 
York, New York) but moved to Detroit in 1994 to start a new 
job.  He noted that between 1992 and 1994 he was not 
employed.   

At the October 2001 Board hearing, the veteran and his 
representative presented the veteran's service medical 
records (the original records; apparently only copies were of 
record previously, or, for whatever reason, they had been 
removed from the claims folder at some point).  The veteran 
testified that his PTSD was more disabling than evaluated, 
and that he was unable to work at the time he filed his claim 
for service connection.

The veteran's representative argued that as the veteran's 
service medical records were the basis for the total rating, 
this rating should be effective from the date of the claim 
for service connection for PTSD, or 1992.  The representative 
contended that had the service medical records been available 
when the appealed March 1993 decision was made, an initial 
100 percent disability evaluation would have been assigned 
for PTSD.  

The representative also noted that the examination on which 
the initial 10 percent rating was based was inadequate, in 
that it did not contain a GAF score, and that such would have 
shown that a higher disability evaluation was warranted.  
Further, he argued that had the 1967 report been before the 
examiner at the time of the February 1993 examination, the 
examiner would have given the veteran a 100 percent 
evaluation because he would have realized that the veteran 
was misdiagnosed in 1967 (i.e., that he was suffering from 
PTSD at that time as opposed to a personality disorder).  


Analysis

As discussed above, the veteran and his representative 
contend, in substance, that the veteran's PTSD was more 
disabling from July 1992 until March 1994.  In fact, they 
contend that a 100 percent evaluation was warranted during 
that time period.  As a preliminary matter, the Board finds 
that, with respect to this claim, all relevant evidence has 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); see 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The relevant 
evidence to review is already of record, and the veteran does 
not claim otherwise.  In any event, through the issuance of 
the July 1996 statement of the case, and subsequent 
supplemental statements of the case and through discussion 
during the October 2001 Board hearing, the veteran and his 
representative had been put on notice as to the evidence 
generally necessary to substantiate such claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2001).

While the veteran's entire history is reviewed when making 
disability evaluations, and where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts founds) is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  At the outset, the Board acknowledges that, 
with respect to this matter, the RO, albeit inadvertently, 
has engaged in staged rating, in that they assigned an 
evaluation of 10 percent from the effective date of service 
connection for PTSD, and assigned a 	100 percent 
evaluation from March 1994 during the course of this appeal 
for a higher initial evaluation.  As such, the Board finds 
that a remand for the RO to explicitly consider the claim in 
light of Fenderson is unnecessary.

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 
4.125-4.132. See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). 

The Board also notes that the General Counsel of VA has 
(relatively) recently held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  However, if the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  As such, in this matter the Board will consider 
the old version of the regulation, as the time period 
involved - July 1992 to March 1994 - was before the effective 
date of the regulatory amendment.  

That said, it is noted that prior to November 7, 1996, PTSD 
was evaluated using criteria from the general rating formula 
for psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 100 percent 
evaluation was contemplated where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under this formula, a 70 percent rating was warranted for a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation was appropriate where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 30 percent evaluation is warranted if it is demonstrated 
that there is "definite" impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 was qualitative in character 
and invited the Board to construe the term in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 1991); Hood v. Brown, 4 Vet. App. 301 
(1993).  In a precedent opinion dated in November 9, 1993, 
the General Counsel of the Department of Veterans Affairs 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2001).

A 10 percent is warranted for criteria less than required for 
a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.

Applying the relevant evidence in this matter to this old 
criteria, the Board finds that it has not been demonstrated 
that the veteran's PTSD alone produced more than a mild to 
moderate (10 percent) degree of social and industrial 
impairment during that time period July 1992 to March 1994 
(or even for some time thereafter).  The veteran's disability 
could not have been characterized as producing definite 
impairment - as that term is defined - in the ability to 
establish or maintain effective or wholesome relationships 
with people, as reflected by the fact that during the 
February 1993 examination, the veteran made a reference to 
friends and noted that he worked occasionally.  Further, 
while the Board does not doubt that during the relevant time 
period the veteran intermittently suffered from the symptoms 
of psychiatric disability, to include depression and anxiety, 
it is also noted that on examination of February 1993, 
objective findings included that he was alert and coherent, 
and that his depression was mild.  In addition, his 
psychiatric incapacity was characterized by the examiner as 
being mild to moderate.  Such findings are consistent with a 
10 percent evaluation under 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Clearly, the symptomatology noted on examination of February 
1993 does not warrant a 100 percent evaluation from July 1992 
to March 1994, as requested by the veteran.  There is no 
indication that during that period of time the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
that the veteran suffered totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
he was demonstrably unable to obtain or retain employment.

In fact, the Board points out that evidence dated subsequent 
to March 1994 - for e.g., the May 1996 VA examination report 
or Dr. Miller's evaluation - does not indicate that the 
veteran PTSD was more than considerably disabling, and 
certainly not demonstrably disabling (yet a 100 percent 
evaluation was assigned for the time period subsequent to 
March 1994).  

As noted above, the veteran's representative took issue with 
the fact that the veteran's service medical records were not 
available for review when the veteran was examined in 
February 1993, and argues that had they been available 
(particularly the August 1967 hospital report), a 100 percent 
evaluation would have been assigned for the service-connected 
PTSD.  The Board notes that such a contention is pure 
speculation, and while it was not an ideal situation (that 
the claims folder was unavailable to the examiner), the issue 
in this matter is not what the veteran was diagnosed (or 
misdiagnosed) with in 1967 nor what his symptoms were at that 
time, but rather, what his symptoms were during the relevant 
time period, i.e., from July 1992 to March 1994.  Once 
service connection for PTSD was established, the service 
medical records dated from August 1964 to October 1970, were 
of dubious relevance in determining the veteran's disability 
picture as of 1992, some twenty years later.  The fact that 
he may have been misdiagnosed in service is equally 
irrelevant.  It is also pointed out, as previously noted, 
that the service medical records were clearly referred to in 
the March 1993 RO decision (how the records subsequently 
ended up missing from the file is unknown to the Board).  

Certainly, these service medical records were not the basis 
for the ultimate assignment of a 100 percent disability 
evaluation, as alleged by the veteran's representative.  
Rather, the evidence from Dr. Miller and the more recent VA 
examination report were relied on in establishing such a 
rating.  

Regarding the argument that the March 1993 examination was 
inadequate, to include that it did not contain a GAF score, 
the Board points out that, even if one was noted, it would be 
just one piece of information to be examined, and the Board 
would nevertheless still be obligated to review all pertinent 
evidence and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  The lack of a such a score does not make the 
examination inadequate.  The Board finds that this 
examination report was indeed adequate to evaluate the 
veteran under the applicable criteria, and that this evidence 
simply does not demonstrate that an evaluation higher than 10 
percent was warranted from July 21, 1992 to March 8, 1994, 
for reasons discussed above.  

As an aside, the Board notes that a GAF score of 70 was 
indicated on the May 1996 examination report, which is 
indicative of mild psychiatric symptoms, and was the earliest 
such score of record.  Nevertheless, a 100 percent evaluation 
was ultimately assigned during that time period demonstrating 
that, indeed, such scores are just one piece of evidence to 
be evaluated.  


ORDER

As the initial 10 percent evaluation assigned for the 
service-connected PTSD from July 21, 1992, to March 8, 1994, 
was proper, a higher evaluation is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

